Case 9:18-cv-80176-BB Document 500-11 Entered on FLSD Docket 05/09/2020 Page 1 of 5




      UNITED STATES DISTRICT COURT SOUTHERN
                DISTRICT OF FLORIDA
              Case No. 18-cv-80176(BB/BR)


             IRA KLEIMAN, as personal representative of
             the estate of David Kleiman, and W&K INFO
                     DEFENSE RESEARCH, LLC,
                               Plaintiffs,
                                   v.
                           CRAIG WRIGHT,
                               Defendant.


                       SUPPLEMENTAL REPORT
                                      By
                           STEFAN BOEDEKER,
              Managing Director, Berkeley Research Group


                           DATED April 23, 2020




                                         1
Case 9:18-cv-80176-BB Document 500-11 Entered on FLSD Docket 05/09/2020 Page 2 of 5




     I.        INTRODUCTION

          1.    I have previously issued a report in this matter on April 10, 2020 (“the Boedeker
                Report”). For detailed information on my education, employment history, and expertise
                and experience as a consulting and litigation expert, I refer to the Boedeker Report. In
                addition, I was deposed in this matter on April 22, 2020.

          2.    Subsequent to my deposition, I was asked to perform the same statistical analysis as in
                the Boedeker Report on the following three additional text files:

                  a. ShaddersMinusCSW_Coinbase_TXIDS_Sorted_Hexadecimal.txt – a flat text file
                      with one column and the number of rows of Transaction IDs in hexadecimal format;

                  b. ShaddersMinusCSW_Coinbase_TXIDS_Sorted_Decimal.txt – a flat text file with
                      one column and the number of rows of Transaction IDs in decimal format; and

                  c. ShaddersMinusCSW_Coinbase_TXIDS_Sorted_Normalized.txt – a flat text file
                      with one column and the number of rows of Transaction IDs in decimal format
                      normalized such that the Transaction IDs fall into the open interval (0,1).



    II.        SUPPLEMENTAL OPINIONS

               Supplemental Opinions:

               The Transaction IDs in the Shadders List follow a uniform distribution.

               The Spikes in the Transaction IDs in the Shadders List minus CSW-Filed-List coincide
               with the gaps in the CSW-Filed-List.

               Given the distribution of Transaction IDs outside the spikes, the probability of
               observing the number of Transaction IDs within the spikes is virtually zero.

               The CSW-Filed-List was neither “pre-engineered” to have the described Gaps nor were
               they the result of someone “not liking certain numbers.”

               The manipulation described in the Boedeker Report occurred sometime after the blocks



                                                                                                1|Page
Case 9:18-cv-80176-BB Document 500-11 Entered on FLSD Docket 05/09/2020 Page 3 of 5



               were mined.

               Result from the Boedeker Report: 1

               The Transaction IDs in the CSW-Filed-List 2 do not follow a uniform distribution.



   III.        SUPPORT FOR SUPPLEMENTAL OPINIONS


          3.    The Shadders List is comprised of 27,973 Transactions IDs which I had previously
                received as disclosed in my deposition. Counsel advised me that the files described in
                Paragraph 2 above represent the Coinbase Transaction IDs contained in the Shadders list
                that do not also appear in the CSW-Filed-List. That is, they represent a list of 11,569
                Coinbase Transaction IDs from blocks not mined by Dr. Wright. I have verified this to
                be true.

          4.    Next, I created a histogram using the data from Shadders_Minus_CSW_Coinbase
                TXIDS_Sorted_Normalized.txt with 100 equidistant bins with sizes of 0.01 on the
                horizontal axis and the frequency of Transaction IDs in each bin on the vertical axis.
                Figure 1 below displays the histogram.


                 Figure 1: Histogram of Shadders Minus CSW Normalized Coinbase TXDs




   1
       See Boedeker Report, Paragraph 20.
   2
     The “CSW-Filed-List” is the data set comprised of 16,404 Transaction IDs that was the object of the analysis in the
   Boedeker Report.




                                                                                                           2|Page
Case 9:18-cv-80176-BB Document 500-11 Entered on FLSD Docket 05/09/2020 Page 4 of 5




       5.   The data in Figure 1 show two visible spikes in the otherwise uniformly distributed data.
            I will refer to the spikes as Spike 1 and Spike 2

       6.   These spikes correspond exactly to the “Gaps” described in paragraph 21 of the Boedeker
            Report. Gap 1 started at normalized Transaction ID 0.28816680350509 and ended at
            normalized Transaction ID 0.32027304418183 and Gap 2 started at normalized
            Transaction ID 0.353610706533451 and ended at normalized Transaction ID
            0.39152396509528. The average number of Transaction IDs within a bin of size 0.01
            outside the spikes is approximately 104. The average number of Transaction IDs within
            a bin of size 0.01 for Spike 1 is approximately 282 and the average number of Transaction
            IDs within a bin of size 0.01 for Spike 2 is approximately 277.

       7.   Like in the Boedeker Report, I performed the Chi-Squared Test to assess the likelihood
            that spikes of the magnitude of Spike 1 and Spike 2 occur by chance in a uniformly
            distributed population. When applying the overall number of Transaction IDs in the bins
            outside Spike 1 and Spike 2, it would be expected to find 104 transactions per bin size of
            0.01 in Spike 1 and Spike 2 when in fact 282 and 277 transactions per bin on average can
            be found in the data. The p-value to find the actual observed numbers of transactions in
            Spike 1 and Spike 2 when the expected number of transactions is 104 approximately
            6.36^10-132 which is virtually zero.

       8.   Subsequently, I performed a test on the data from the full Shadders list. I utilized the




                                                                                           3|Page
Case 9:18-cv-80176-BB Document 500-11 Entered on FLSD Docket 05/09/2020 Page 5 of 5



              Kolmogorov-Smirnov Test (“KS-Test”) to test the hypothesis that the 27,973 SHA-256
              double-hashes from the Shadders list are uniformly distributed over their range. The KS-
              Test does not reject the hypothesis of a uniform distribution at the 1% significance level.
              I performed the KS-Test of a uniform distribution for the data with the result that the
              hypothesis of a uniform distribution cannot be rejected.

         9.   Therefore, I conclude that there is no evidence that the Coinbase Transaction IDs from
              the Shadders list are anything but a uniform distribution.



   IV.        SUMMARY AND CONCLUSIONS

         10. I have performed statistical tests that prove that the set of transactions from the Shadders
              list that were not included in the CSW-Filed-List deviate significantly from a uniform
              distribution.

         11. Similarly, the set of transactions that were included in the CSW-Filed-List also deviate
              significantly from a uniform distribution in the exact complementary direction.

         12. However, the full set of transactions from the Shadders-List does not deviate from a
              uniform distribution.

         13. Together, the results from these statistical significance tests show that the Transaction
              IDs included in the CSW-Filed-List were neither “pre-engineered” to have the described
              Gaps nor were they the result of someone “not liking certain numbers.”

         14. I therefore conclude that the manipulation described in the Boedeker Report occurred
              sometime after the blocks were mined.

                                Respectfully submitted on April 23, 2020.




                                       ________________________
                                              Stefan Boedeker




                                                                                              4|Page
